 1 LAW OFFICE OF TODD D. LERAS
   Todd D. Leras, CA SBN 145666
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 504-3933

 4   Attorney for Defendant
     OU VERN SAETEURN
 5

 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                      EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                              CASE NO. 2:18-CR-244 TLN
11
                Plaintiff,                                  STIPULATION AND ORDER CONTINUING
12                                                          STATUS CONFERENCE AND EXCLUDING
                             v.                             TIME UNDER THE SPEEDY TRIAL ACT
13
     OU VERN SAETEURN,
14
                Defendant.                                  Date: May 20, 2021
15                                                          Time: 9:30 a.m.
                                                            Court: Hon. Troy L. Nunley
16

17
             Plaintiff United States of America and defendant Ou Vern Saeteurn, through their
18
     respective attorneys, request that the status conference set for May 20, 2021, be continued by the
19
     Court to September 9, 2021, at 9:30 a.m., to allow defense counsel necessary time to complete
20
     investigation of sentencing mitigation witnesses and evidence in anticipation of a change of plea in
21
     this matter.
22
             This case involves, among other allegations, that defendant participated in a controlled
23
     substance distribution operation along with his brother, A Vern Saeteurn, who is charged in a
24
     separate related case (Case Number 2:18-cr-212 TLN). Given the need for further preparation time,
25
     counsel for Ou Vern Saeteurn requests that time be excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A)
26
     and B(iv) and Local Code T4 to allow reasonable time to prepare.
27

28                                                          1
     STIPULATION & ORDER CONTINUING
     STATUS CONFERENCE
            The parties anticipate resolution of this matter by a written plea agreement. Settlement
 1

 2   efforts have been complicated by measures taken to mitigate the spread of COVID-19. Since

 3   March 18, 2020, this Court has issued a series of General Orders, including General Orders 612,

 4   617, 618, 620, 624, 628, and 630, restricting access to federal courthouses in the Eastern District
 5
     of California for about the last fourteen-months. The most recent order (General Order 630)
 6
     extends the restrictions for up to an additional 90-days from April 2, 2021.
 7
            At the same time the orders mentioned in the preceding paragraph restricted access to
 8
     federal courthouses in the Eastern District of California, the state of California issued additional
 9

10   restrictions designed to curtail COVID-19 infections. California Governor Gavin Newsom, on

11   March 19, 2020, issued Executive Order N-33-20 requiring California residents not working in
12   critical federal infrastructure positions to stay home and shelter in place. These restrictions have
13
     correspondingly eased or tightened depending on fluctuations in the virus infection rate. The
14
     Sacramento region presently remains in one of the more restrictive tiers.
15
            These public health orders and accompanying developments regarding the pandemic have
16

17
     impacted the ability of defense counsel to meet with Ou Saeturn and prepare for his change of

18   plea hearing. Ou Saeteurn is being held in pre-trial detention at the Sacramento County Main

19   Jail. Defense counsel continues efforts to meet in-person with Ou Saeteurn. Due to practical
20   limitations on client access, defense counsel requires additional time to meet with Mr. Saeteurn
21
     and to investigate potential mitigation evidence in support of the defense sentencing request.
22
            Assistant U.S. Attorney Paul A. Hemesath has reviewed this stipulation and authorized
23
     Attorney Todd D. Leras via email to sign it on his behalf.
24

25          Dated: May 17, 2021                            /s/ Todd Leras
                                                           ___________________________
26                                                         TODD LERAS
                                                           Attorney for Defendant OU SAETEURN
27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         2
 1           Dated: May 17, 2021                            PHILLIP A. TALBERT
 2                                                          Acting United States Attorney

 3                                                          /s/ Paul A. Hemesath
                                                    By:     _______________________
 4                                                          PAUL A. HEMESATH
                                                            Assistant United States Attorney
 5
                                                            (Per email authorization)
 6

 7

 8                                                  ORDER
 9           The Court, having received, read, and considered the stipulation of the parties, and good
10   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its Order. It is
11   hereby ORDERED that the presently set May 20, 2021 status conference hearing shall be
12   continued to September 9, 2021, at 9:30 a.m.
13           Based on the representations of the parties in their stipulation, the Court finds that: (1)
14   the failure to grant this requested continuance would deny defense counsel reasonable time
15   necessary for effective preparation, taking into account the exercise of due diligence; and (2) the
16   ends of justice served by continuing the case as requested outweigh the best interests of the public
17   and the defendant in a speedy trial.
18           The Court hereby orders that for the purpose of computing time under the Speedy Trial Act,
19   18 U.S.C. § 3161, et seq., within which the trial of this case must commence, the time period from
20   the date of this stipulation, May 20, 2021, up to and including the September 9, 2021 status
21   conference hearing, shall be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local
22   Code T4 to allow defense counsel reasonable time necessary to prepare.
23                   IT IS SO ORDERED.
24

25   Dated: May 17, 2021

26                                                                    Troy L. Nunley
                                                                      United States District Judge
27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                          3
